DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a DIV of 15/776,451 05/16/2018, issued as US PAT 10751357, 15/776,451 is a 371 of PCT/EP2016/078014, filed 11/17/2016.
PCT/EP2016/078014 claims priority to 62/256,401 filed 11/17/2015. 

Status of Claims
	Claims 1-20 are pending.  Claims 1-13 are under examination, while claims 14-20 are withdrawn as being directed to non-elected subject matter

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13) in the reply filed on Feb 11, 2021 is acknowledged.
	Group I (Claims 1-13) is/are directed to a method of administering a composition comprising an effective amount of oleuropein to an individual.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Feb 11, 2021.
	Applicant elected, without traverse, 
	(1) nutritional compositions as the route of administration, 
	(2) treatment of sarcopenia as the disease/disorder and 
.

Information Disclosure Statement
The information disclosure statement (IDS)(s) submitted on September 1, 2020 and September 5, 2020, prior to the Restriction Requirement, is/are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities:  Claims 6 and 9 do not end in with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 12 depends from claim 1, where claim 1 recites the administration of the claimed oleuropein composition to an individual. However, claim 12 fails to further limit claim 1 as it merely recites the administration of the composition of claim 1, an active step already recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. US20120302645A1

Claim 1 is directed to a method of reducing a loss of muscle functionality in an individual, increasing muscle functionality in an individual, and/or improving recovery of muscle functionality after muscle atrophy in an individual, the method comprising administering a composition comprising an effective amount of oleuropein to the individual.
	Regarding claim 1, US Pub ‘645 is directed to a method of maintaining or increasing muscle differentiation or regeneration after strenuous physical exercise or under conditions where muscle is chronically inflamed, comprising administering an effective amount of hydroxytyrosol (HT) to a mammal, and observing a muscle differentiation effect, see claim 1.
	Regarding claim 1, and the limitation of oleuropein, US Pub ‘645 discloses that hydroxytyrosol derivatives such as esters and physiologically/pharmaceutically acceptable salts may be used instead of, or in addition to hydroxytyrosol; where preferred esters of hydroxytyrosol are e.g. acetates or glucuronide conjugates; as well as oleuropein being the most preferred one, see paragraph 16.
	Regarding claim 2 and the limitation of rutin, quercetin, curcumin and combinations thereof of these polyphenols, US Pub ‘645 teaches the presence of antioxidants such as rutin, see paragraph 63. 
	Regarding claim 5 and the limitation of a protein source, US Pub 645 teaches protein sources to be used in its claimed method, see paragraphs 61 and 63.
	Regarding claim 8, US Pub 645 teaches the treatment of sarcopenia, see paragraph 1 and claim 6.

	Regarding claim 10 and an elderly subject with mobility issues or muscle weakness, US Pub 645 teaches support of muscle maintenance in the elderly, see paragraph 24. 
	Regarding claim 11 where oleuropein is the only polyphenol, US Pub ‘645 teaches hydroxytyrosol derivatives such as esters, where oleuropein being the most preferred one, see paragraph 16.  See also claim 1 of US Pub ‘645 that discloses administration of an effective amount of hydroxytyrosol to a mammalian subject. 
	Regarding claim 12 and the administration of the composition, US ‘645 is directed to a method of maintaining or increasing muscle differentiation or regeneration after strenuous physical exercise or under conditions where muscle is chronically inflamed, comprising administering an effective amount of hydroxytyrosol (HT) to a mammal, and observing a muscle differentiation effect, see claim 1.
	Regarding claim 12, and the limitation of administering an oleuropein composition, US Pub ‘645 discloses that hydroxytyrosol derivatives such as esters and physiologically/pharmaceutically acceptable salts may be used instead of or in addition to hydroxytyrosol; where preferred esters of hydroxytyrosol are e.g. acetates or oleuropein being the most preferred one, see paragraph 16.
	Regarding claim 13 and administration of the composition for at least 30 days, US Pub ‘645 teaches its test subjects were administered the HT supplement and exercised for a period of 8 weeks, see paragraph 85.
Therefore, the claimed invention is anticipated by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20120302645A1 in view of WO 2014/170245 as applied to claims 3, 4, 6 and 7. 
As noted above, US Pub 645 discloses the claimed method of claims 1, 2, 5 and 8-13. Accordingly, claims 1, 2, 5 and 8-13 are obvious over US Pub 645. 
	Claims 3 and 4 is directed to the method of claim 1, wherein the composition further comprises a fatty acid, and wherein the fatty acid is an n-3 fatty acid.
	Claim 6 is directed to the method of claim 5, wherein the protein source comprises a protein selected from the group consisting of whey protein, casein, pea protein, soy protein and combinations thereof
	Claim 7 is directed to the method of claim 1, wherein the composition further comprises whey protein and an n-3 fatty acid.
	Regarding claims 3, 4, 6 and 7, and similar to the claimed invention and US Pub 645, WO 245 teaches the use of polyphenols such as curcumin, rutin and quercetin for its composition for the treatment of prevention of sarcopenia, reducing loss of muscle morphology, increasing muscle morphology and improvement of muscle recovery after muscle atrophy in elderly humans, see claims 1-3 and 8-9.
	It is noted that the claimed invention and US Pub 245 utilize the polyphenol oleuropein for its method of increasing muscle strength and treating sarcopenia, see above.
Regarding claims 3, 4 and 7 and the limitation of an n-3 fatty acid, WO 245 teaches the use of n-3 fatty acid (omega-3), such as eicosapentaenoic acid, see page 17, line 27 to page 18, line 1. 

The rationale to support a finding of obviousness are the prior art teachings (US Pub 245 teaches a method treating various muscle conditions, including sarcopenia) according to known methods (administering polyphenols such as oleuropein, rutin and curcumin and quercetin, along with whey protein and omega-3 fatty acids, such as EPA) to predictably arrive at the claimed invention.
Therefore, the claimed invention is obvious over cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending Application No. 16303471.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The contents and disclosure of claims 1-13 are discussed above and hereby incorporated herein.  
Application No. 16303471 claims a method of treating or preventing impaired mobility in an older adult comprising administering to the older adult an effective amount of a composition comprising at least one ingredient for cognitive ability, at least one ingredient for muscle and/or bone quality (such as oleuropein, see claims 11 and 14), and at least one ingredient for joint quality, see claim 1.

As such,  the claims of the instant application are obvious in view of the cited art. 

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent 10751357.
The contents and disclosure of claims 1-13 are discussed above and hereby incorporated herein.  
US Patent 10751357 generally claims a method of reducing a loss of muscle functionality in an individual, increasing muscle functionality in an individual, and/or improving recovery of muscle functionality after muscle atrophy in an individual, the method consisting of administering a composition comprising an effective amount of oleuropein and an n-3 fatty acid to the individual for a time period of at least 30 consecutive days, see claim 1.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a method of reducing a loss of muscle functionality in an individual, increasing muscle functionality in an individual, and/or improving recovery of muscle functionality after muscle atrophy in an individual with overlapping, if not identical scope.  
As such, the claims of the instant application are obvious in view of the cited art. 
	
	
Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699